DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard A. Ryan (Reg. No. 39,014) on June 24, 2021.
The application has been amended as follows: 
Claim 1 (currently amended): A method of emergency communication, comprising the steps of:
a) providing an emergency vehicle associated with an emergency personnel, a transmitter associated with said emergency vehicle and said emergency personnel so as to transmit an emergency message to a target person in a signal radius, and an electronic device associated with said target person, said transmitter configured to transmit an emergency signal electronically

carrying said emergency message and to transmit one or more transmitting security codes

associated with said emergency signal, said transmitter further configured such that said on and off operation of said transmitter, said duration and content of said emergency message and said signal radius is selected and controlled by said emergency personnel, said electronic device cooperatively configured to be electronically connected to said transmitter and to receive said emergency message from said transmitter so as to be able to communicate said emergency message to said target person;
b) said emergency personnel needing to transmit said emergency message;

c) selecting said duration and content of said emergency message and said signal radius by said emergency personnel;

e) transmitting said emergency message to said electronic device to encourage said target person to take an appropriate action that will benefit at least one of the emergency personnel and the target person;
f) receiving said emergency message by said electronic device;

g) confirming said emergency message is from said emergency personnel by said

electronic device utilizing one or more receiving security codes associated with said electronic

device after said receiving step, said one or more receiving security codes selected so as to be

cooperatively associated with said one or more transmitting security codes of said transmitter so

as to allow electronic connection to said electronic device only upon confirmation that said

emergency message is from said emergency personnel; 

[[g]] h) electronically connecting said transmitter to said electronic device; and

[AltContent: ][[h]] i) beneficially controlling said audio and/or visual function of said electronic device to improve said ability of said target person to receive said emergency message from said emergency personnel.



Claim 2 (cancelled)




Claims 4-5 (cancelled)



a) providing an emergency vehicle associated with an emergency personnel, a transmitter

[[associated with]] attached to said emergency vehicle and associated with said emergency personnel so as to transmit an emergency message to a target person in a signal radius, and an electronic device associated with said target person, said transmitter configured to transmit an emergency signal electronically carrying said emergency message and to transmit one or more transmitting security codes associated with said emergency signal, said transmitter further configured such that said on and off operation of said transmitter, said duration and content of said emergency message and said signal radius is selected and controlled by said emergency personnel, said electronic device cooperatively configured to be electronically connected to said transmitter and to receive said emergency message from said transmitter so as to communicate
said emergency message to said target person, said electronic device being at least one of a radio, a cell phone and a loudspeaker;
b) said emergency personnel needing to transmit said emergency message;

c) selecting said duration and content of said emergency message and said signal radius by said emergency personnel;
d) positioning said target person in said signal radius associated with said transmitter by movement of at least one of said emergency personnel and said target person and/or by adjustment of said signal radius by said emergency personnel;
e) transmitting said emergency message to said electronic device to encourage said target person to take an appropriate action that will benefit at least one of the emergency personnel and the target person;
f) receiving said emergency message by said electronic device;

g) confirming said emergency message is from said emergency personnel by said electronic device utilizing one or more receiving security codes associated with said electronic 
h) electronically connecting said transmitter to said electronic device; and

i) beneficially controlling said audio and/or visual function of said electronic device to improve said ability of said target person to receive said emergency message from said emergency personnel.



Claims 12-14 (cancelled)




Claim 17 (currently amended):  A method of emergency communication, comprising the steps of:

a) providing an emergency vehicle associated with an emergency personnel, a transmitter

attached to, integral with or disposed in said emergency vehicle so as to be associated with said emergency personnel to allow said emergency personnel to transmit an emergency message to a target person in a signal radius and an electronic device associated with said target person, said emergency vehicle being [[an unmanned vehicle]] at least one of an autonomously operated vehicle, remotely controlled vehicle, drone and robot, said transmitter being configured to transmit an emergency signal electronically carrying said emergency message and to transmit one or more transmitting security codes associated with said emergency signal, said transmitter further configured such that said on and off operation of said transmitter, said duration and content of said emergency message and said signal radius is selected and controlled by said emergency personnel, said electronic device cooperatively configured to be electronically connected to said transmitter and to receive said emergency message from said transmitter so as to communicate said emergency


b) said emergency personnel needing to transmit said emergency message;

c) selecting said duration and content of said emergency message and said signal radius by said emergency personnel;
d) positioning said target person in said signal radius associated with said transmitter by movement of at least one of said emergency personnel and said target person and/or by adjustment of said signal radius by said emergency personnel;
e) transmitting said emergency message to said electronic device to encourage said target person to take an appropriate action that will benefit at least one of the emergency personnel and the target person;
f) receiving said emergency message by said electronic device;

g) confirming said emergency message is from said emergency personnel by said electronic device utilizing one or more receiving security codes associated with said electronic device, said one or more receiving security codes selected so as to be cooperatively associated with said one or more transmitting security codes of said transmitter so as to allow electronic connection to said electronic device only upon confirmation of said emergency message, said receiving security code beings pre-selected so as to be secure for said electronic device;
h) electronically connecting said transmitter to said electronic device; and

i) beneficially controlling said audio and/or visual function of said electronic device to improve said ability of said target person to receive said emergency message from said emergency personnel.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646